The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The Claims 1-11 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim elements (also commonly referred to as claim limitations) “by means of an external vacuum cleaning apparatus” and  “by means of a partial area of the vacuum cleaning apparatus” are limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use generic placeholders for the term “means” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “closure element” in Claims 1-4, 8, 10 and 11, “external vacuum cleaning apparatus” in Claim 1 and 6-11, “detection device” in Claims 1 and 5-7, “control device” in Claims 1, 7, and 8, “guiding device” in Claims 2, 3, and 11, “guiding elements” in Claim 3, “displacement device” in Claim 4, “imaging device” in Claim 5, and “system” in Claims 9-11.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over the Won et al. WO 2007/237234 (hereafter Won et al.) embodiment shown in Figures 27A-C in view of the embodiment shown in Figures 11A-12B.

 Regarding Claim 1, Won et al. teaches:
1. An automatically moving robotic vacuum cleaner (autonomous robotic cleaner 10) comprising: 
a housing (outer shell 6) having a housing opening (opening on top of robotic cleaner 10 allowing EVAC flow as shown in Figure 27C) that is formed on an upper side of the housing relative to a usual orientation of the robotic vacuum cleaner during an automatic movement (Figure 27C), 
a filter chamber (robot bin 50) disposed in the housing and being configured for receiving suction material (Figure 27C), 
a displaceable closure element (panel 55) mounted on the housing in a linearly movable manner (“the panel 55 is moved aside” as shown in Figure 27C – appears to be slid toward rear of device), the closure element being configured to be displaced from a closed position that closes the housing opening into a released position that releases the housing opening (Figure 27C), so as to enable access to the filter chamber for vacuuming out of an interior of the filter chamber by means of an external vacuum cleaning apparatus (upright vacuum cleaner 1200) manually guided by the user, wherein an engagement area of the closure element for shifting the closure element from outside of the housing is mechanically contactable (Figure 27C), 
a detection device disposed in an area of the housing opening and being configured to detect the presence of the external vacuum cleaning apparatus to be connected with the housing opening (see discussion below), and 
a control device that is configured to control an opening of the housing opening if the presence of the external vacuum cleaning apparatus is detected (see discussion below).

In regards to Figures 27A-C, Won et al. discloses: “In such a case, the robot 10 may follow a platform 122 into a maintenance station 100 that receives the upright 1400 (in this case, the maintenance station 100 may also be wholly enclosed in or part of the upright 1400). Once within or engaged with the maintenance station 100, the panel 55 is moved aside to expose at least the primary brush 60 (to expose any brushes which may accumulate filaments or fuzz, including bristle type brushes).”  Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention that in order for the device to perform as highlighted in bold, the Won et al. device in Figures 27A-C is configured with a detection device as claimed to produce the signal that the upright is within or engage and to move the panel 55 aside.  
Although it is arguably implied, Won et al. does not describe a control device configured to control the opening of the housing by moving the panel 55 aside.  However, in the embodiment described in Figures 11A-12B, Won et al. discloses: “Upon docking, either the robot 10 or the station 100 opens the port cover 55 to evacuate debris up out of the top of the robot bin 50 and into the station bin 150.”  Therefore, for this embodiment Won et al. teaches that upon detecting that it is docked, or connected to an appropriate device, the robot has a control device that opens the panel 55.
It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the embodiment shown in Figures 27A-C to include a detection device with the ability to detect the presence of the upright vacuum cleaner 1400 connected to (docked with) the robot cleaner and a control device that is configured to open (and close) the panel door as taught in the embodiment shown in Figures 11A-12B with the motivation to allow for the Figure 27A-C embodiment to perform the emptying of the dust bin with minimal user intervention.  Allowing the upright device to be merely set on top of the robot cleaner as shown in Figure 27C to initiate an automated debris removal process.

Regarding Claim 2, Won et al. teaches:
2. The robotic vacuum cleaner according to claim 1, further comprising a guiding device configured for guiding a sliding displacement of the closure element, wherein the guiding device is arranged on the robotic vacuum cleaner relative to the housing opening in such a way that the closure element can be shifted along the guiding device from the closed position into the released position and vice versa (see discussion below).

Won et al. discloses in Figure 27C a panel 55 that is displaced rearward from the opening into a “released position”.  Won et al. discloses in Figures 11A-12B that the robot itself is capable of opening the panel.  It would have been obvious to one with ordinary skill in the art at the time of the invention that the Won et al. device would include a guiding device as claimed with the motivation to support and guide the movement position of the panel as it repeatably opens and closes.

Regarding Claim 3, Won et al. teaches:
3. The robotic vacuum cleaner according to claim 2, wherein the guiding device has two guiding elements that run parallel to each other, along and between which the closure element is slidably mounted, wherein the guiding elements are part of a slotted guide or rail guide (see discussion below).

Won et al. discloses in Figure 27C a panel 55 that is slid rearward from the opening into a “released position”.  Won et al. discloses in Figures 11A-12B that the robot itself is capable of opening the panel.  It would have been obvious design choice to one with ordinary skill in the art at the time of the invention to modify the Won et al. device to use slotted guides or rail guides as claimed with the motivation to provide support and guidance for the panel 55 as it slides from the closed to open position and vice versa since they are common knowledge solutions for mounting slidable elements in the prior art.  

Regarding Claim 4, Won et al. teaches:
4. The robotic vacuum cleaner according to claim 1, further comprising a displacement device that displaces the closure element (see discussion below).  

In the embodiment described in Figures 11A-12B, Won et al. discloses: “Upon docking, either the robot 10 or the station 100 opens the port cover 55 to evacuate debris up out of the top of the robot bin 50 and into the station bin 150.”  It would have been obvious to one with ordinary skill in the art at the time of the invention that the disclosed embodiment includes a displacement device that displaces the port cover 55 as claimed.

Regarding Claim 5, Won et al. teaches:
5. The robotic vacuum cleaner according to claim 1, wherein the detection device has a contact sensor or a magnetic field sensor or an imaging device.  

As previously discussed in Claim 1, Won et al. teaches that upon detecting that it is docked, or connected to an appropriate device, the robot has a control device that opens the panel 55.  Won et al. does not disclose a type of sensor that is used to determine that the upright vacuum cleaner is connected to the robot.  It would have been obvious design choice to one with ordinary skill in the art at the time of the invention to modify the Won et al. device to use a contact sensor, magnetic field sensor, or an imaging device as claimed with the motivation to provide the disclosed docking verification since the broadest reasonable interpretation of the claimed sensors cover almost all the common knowledge sensor solutions in the prior art.  

Regarding Claim 6, Won et al. teaches:
6. The robotic vacuum cleaner according to claim 1, wherein the detection device is configured to recognize a position and/or orientation of the external vacuum cleaning apparatus relative to the housing opening of the robotic vacuum cleaner (see discussion below).  

In the embodiment described in Figures 11A-12B, Won et al. discloses: “Upon docking, either the robot 10 or the station 100 opens the port cover 55 to evacuate debris up out of the top of the robot bin 50 and into the station bin 150.”  It would have been obvious that the disclosed embodiment includes a detection device that detects the presence of the upright vacuum cleaner 1400 connected to (docked with) the robot cleaner and, if properly located, use a control device that is configured to open (and close) the panel door as claimed.

Regarding Claim 9, Won et al. teaches:
9. A system comprised of an automatically moving robotic vacuum cleaner (autonomous robotic cleaner 10) according to claim 1 and the external vacuum cleaning apparatus (upright vacuum cleaner 1200) configured to be manually guided by a user (Figures 27A-C), wherein the housing opening (opening on top of robotic cleaner 10 allowing EVAC flow as shown in Figure 27C) of the robotic vacuum cleaner and a correspondingly shaped suction opening of the vacuum cleaning apparatus are configured to be connected with each other in such a way that the filter chamber of the robotic vacuum cleaner can be vacuumed out by means of the vacuum cleaning apparatus (Figure 27C).  

Regarding Claim 10, Won et al. teaches:
10. The system according to claim 9, wherein the closure element of the robotic vacuum cleaner can be moved from the closed position into the released position by means of a partial area of the vacuum cleaning apparatus having the suction opening (see discussion below).  

As previously discussed in Claim 1, Won et al. teaches that upon detecting that it is docked, or connected to an appropriate device, the robot has a control device that opens the panel 55.  Won et al. does not disclose a type of sensor that is used to determine that the upright vacuum cleaner is connected to the robot.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the embodiment shown in Figures 27A-C to include a detection device with the ability to detect the presence of the upright vacuum cleaner 1400 connected to (docked with) the robot cleaner and a control device that is configured to open (and close) the panel door as taught in the embodiment shown in Figures 11A-12B with the motivation to allow for the Figure 27A-C embodiment to perform the emptying of the dust bin with minimal user intervention.  Allowing the upright device to be merely set on top of the robot cleaner as shown in Figure 27C to initiate an automated debris removal process.

Regarding Claim 11, Won et al. teaches:
11. The system according to claim 10, wherein the robotic vacuum cleaner has a guiding device, which is designed both for guiding the closure element and for guiding the partial area of the vacuum cleaning apparatus having the suction opening (see discussion below).

Won et al. discloses in Figure 27C a panel 55 that is displaced rearward from the opening into a “released position”.  Won et al. discloses in Figures 11A-12B that the robot itself is capable of opening the panel.  It would have been obvious to one with ordinary skill in the art at the time of the invention that the Won et al. device would include a guiding device as claimed with the motivation to support and guide the movement position of the panel as it repeatably opens and closes.

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim but it would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of robotic vacuum cleaners with external vacuum cleaner attachments.      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.